Case 20-40375-KKS Doc14 Filed 11/05/20 Page1of4

CERTIFICATE OF SERVICE

STATE OF FLORIDA

 

COUNTY OF DUVAL

On this 3 day of November, 2020. | certify that the preceding or attached 484
documents, and the duplicate retained by me as a notarial record, are true, exact,
complete, and unaltered photocopies made by me of the service of Summons To
Debtor In Involuntary Case and complaint, and service of process by United States
Postal Service: Priority Mail addressed to United States Corporation Company
Agents, Subsidiaries, Successors, Assigns, 1201 Hays ST, Tallahassee, FL 22301.
USPS Tracking number #9405503699300114313095 presented to me by the
document's custodian, Highly Favored Shekinah El dba Moorish Science Temple of
America/Court of Equity and Truth (SYTERIA LAWRENCE/SYTERIA HEPHZIBAH)
#10105905 Tax immunity Number for the Moorish Nation.

  
 
 

  
  
 

Wetary Public State of Florida

   

 

  
  

.2 % Denise Cross DE ALSEC BOSS
aS £ My Commission GG 258684 "
cna Expires 01/11/2023 Notary Signature
Case 20-40375-KKS Doc14 Filed 11/05/20 Page 2of4
Case 20-40375-KKS Doc4 Filed 10/21/20 Page 1 of 2

United States Bankruptcy Court
Northern District of Florida
Tallahassee Division

 

In re: United States Corporation Company Agents, Bankruptcy Case No.: 20-40375
Subsidiaries, Successors, Assigns - Chapter: 11
Alleged Debtor(s)

Judge: Karen K. Specie

 

Summens To Debtor In Involuntary Case

An involuntary petition under Title 11, United States Code was filed against you on
10/14/2020 in this bankruptcy court, requesting an order for relief under chapter 11
of the Bankruptcy Code (title 11 of the United States Code)

YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion
or answer to the petition within 21 days after the service of this summons. A copy of the
- involuntary petition is attached.

Address of Clerk:
U.S. Bankruptcy Court 110 E.
Park Ave., Ste. 100
Tallahassee, FL 32301

At the same time, you must also serve a copy of the motion or answer upon the
petitioner or the petitioner's attorney. .

Name and Address of Petitioner/Attorney:
Zosear-RA Neteckeht El _
d/b/a Minister of Defense Asiaic Nation of North America/Moorish
Science Temple Court of Equity and Truth
2082 Harrison Avenue
Cincinnati, OH 45214-1195

If you make a motion, your time to serve an answer is governed by Federal Rule of Bankruptcy
Procedure 1011(c).

If you fail to respond to this summons, the order for relief will be entered.

Traci E. Abrams
Clerk of the Bankruptcy Court

Date: 10/21/2020 By: /s/ Ann Laritz
Deputy Clerk

 

Electronic issuance of this summons is authorized under F.R.BP 7004{a)(2). Authenticity may be verified by
accessing the on-line case file using PACER at www. finb.uscourts.gov or by visiting the Clerk's office.
Case 20-40375-KKS Doc14 Filed 11/05/20 Page 3of4
Case 20-40375-KKS Doc4 Filed 10/21/20 Page 2 of 2

CERTIFICATE OF SERVICE

1, , certify that I am, and at ail times during the service
{name}

of process was, not less than 18 years of age and not a party to the matter conceming which

service of process was made. | further certify that the service of this summons and a copy of

the complaint was made by:

(date)
___ Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:

 

__. Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at:

___. Residence Service: By leaving the process with the following adult at:

___ Publication: The defendant was served as follows: [Describe briefly]

___ State Law: The defendant was served pursuant to the laws of the State of as follows:
[Describe briefly] (name of state}

Under penalty of perjury, 1 declare that the foregoing is true and correct.

 

 

 

 

Date Signature
Print Name
Business Address
City State Zip

 

at

p lease Sey CERTIFICATE oF SCLVIC <,
Bes
ae
A

RSS
ie ae SE
Ee

eee
-
es oe
ee

RI

At s K e 2 g
SSO ee

Sea

<

oe

27

f ee

SO
a
ee

ae

sh

|

oe

Rees
Ee

oe

 
